        Case 2:19-cv-05204-MAK Document 27 Filed 04/30/20 Page 1 of 31




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALEXSANDRO ROMAN                               : CIVIL ACTION
                                               :
                     v.                        : NO. 19-5204
                                               :
DR. LITTLE, et al.                             :

                                     MEMORANDUM
KEARNEY, J.                                                                        April 30, 2020

       A Hispanic man entering state prison with disclosed ongoing medical issues shortly after

hospital care pro se sues the prison medical professionals for a thirteen-day delay in treating him

upon admission to the prison and two prison correctional officers for skipping over him in line at

the sick call delaying his treatment for an additional three days. He pleads telling the medical

professionals of his ongoing pain including providing current hospital records upon entering the

prison. He did not describe his medical condition to the prison officers, but he assumed they

knew of his pain by the way he walked. He seeks damages against the medical professionals and

prison officers for violating his Eighth Amendment right to be free from deliberate indifference

to his medical needs while incarcerated and his Fourteenth Amendment right to equal protection

of the law as a Hispanic man. He also sues the medical professionals for negligence under

Pennsylvania law but has yet to obtain a certificate of merit required to proceed. After parsing

through his pro se amended Complaint, we deny the medical professionals’ motion to dismiss

the deliberate indifference and negligence claims. We dismiss the equal protection claims and

the deliberate indifference claim against the prison officers. Given the effect of present COVID-

19 restrictions on meaningfully moving forward on a pro se prisoner’s civil rights claim, we

again refer this case to our volunteer civil rights panel and briefly defer further scheduling,

allowing the prisoner to possibly amend to plead more specific facts if he can do so in good faith.
         Case 2:19-cv-05204-MAK Document 27 Filed 04/30/20 Page 2 of 31




I.      Pro se alleged facts

        From August 1, 2018 through September 2018, prison medical professionals Dr. Little

and Physician Assistant Nicholson owed a duty to render medical treatment to Alexsandro

Roman then incarcerated at SCI-Chester. 1 Earlier on August 1, 2018, before entering SCI-

Chester, 2 Mr. Roman received treatment for his medical conditions at Hahnemann Hospital and

Temple University Medical Hospital, which included prescribed pain medications, magnetic

resonance imaging and examinations. 3 He suffered excruciating back pain from a dislocated

disc, a vertebrae infection and arthritis. 4 Mr. Roman’s medical records described his hospital

treatment and included orders from hospital doctors for the prison doctors to follow. 5

        Upon admission to SCI-Chester, Mr. Roman told Dr. Little, Physician Assistant

Nicholson and prison medical intake staff about the nature and extent of his injuries and medical

needs. 6 Mr. Roman also gave his medical records to Dr. Little and Physician Assistant

Nicholson. They reviewed the records. 7 Dr. Little and Physician Assistant Nicholson could not

“properly and appropriately treat [Mr. Roman’s] medical conditions” because they failed to have

Mr. Roman sign a medical records release authorization. 8

        On August 1, 2018 and the several days following, Mr. Roman personally requested Dr.

Little and Physician Assistant Nicholson provide “medications for pain, a cane to walk with,

bottom bunk status, and no stairs status.” 9     But despite these repeated requests and their

awareness of Mr. Roman’s injuries and painful suffering, 10 Dr. Little and Physician Assistant

Nicholson refused or neglected to refill Mr. Roman’s medications or provide medical

assistance. 11




                                                 2
         Case 2:19-cv-05204-MAK Document 27 Filed 04/30/20 Page 3 of 31




                           Denial of sick-call services and medication.

       While incarcerated, Lieutenant White and Officer Dixon held Mr. Roman under their

custody, control, and supervision. 12 To obtain medical treatment, Mr. Roman scheduled a sick-

call appointment and on September 10, 2018, he appeared for sick-call services at the prison

medical department where Officer Dixon worked the front desk and Lieutenant White assisted

him. 13 Officer Dixon maintained a list of inmates with scheduled sick-call appointments and

would call inmates from the list for treatment. 14

       After “waiting for a long time,” Mr. Roman approached Officer Dixon’s desk and looked

at the list where he discovered his name written at the top and several scratched out inmate

names below his. 15 Officer Dixon skipped Mr. Roman, instead calling inmates placed below

him on the list first. 16 Mr. Roman continued to wait as Officer Dixon called other inmates.17

Despite Mr. Roman’s need for medical care, apparent “because he could hardly walk,” 18 “Officer

Dixon told [Mr. Roman]… no more sick-call services would be available for the day.” 19 In

response, Mr. Roman explained to Officer Dixon and Lieutenant White the nature of his injuries,

the severity of his pain, and his need for medication and treatment. 20 But Officer Dixon and

Lieutenant White still refused treatment and sent Mr. Roman back to his housing unit. 21 To

remove him from the medical department, Officer Dixon tried to write a misconduct report on

Mr. Roman. 22 As a result of denied treatment, Mr. Roman continued to suffer “extreme and

severe physical pain” 23 and “agony for many days.” 24

       Mr. Roman later complained of his medical issues to Deputy Superintendent Walls.25

Deputy Walls “was able to get [Mr. Roman into] the medical department on September 13,

2018” and prison physicians re-ordered his medications the same day. 26 After these medications

expired, Dr. Little and Physician Assistant Nicholson refused to re-order the medication and Mr.



                                                     3
         Case 2:19-cv-05204-MAK Document 27 Filed 04/30/20 Page 4 of 31




Roman continued to suffer extreme pain. 27 Mr. Roman filed grievances and grievance appeals to

complain of Dr. Little and Physician Assistant Nicholson’s refusal to re-order his medication. 28

                                        Race discrimination.

       Mr. Roman is of Puerto Rican descent and struggles with the English language. 29 Dr.

Little, Physician Assistant Nicholson, Officer Dixon and Lieutenant White treated Mr. Roman

“unfairly and in a discriminatory manner in obtaining medical care and his medications based

upon [Mr. Roman’s] inability to speak English and being of Puerto Rican descent.” 30 Mr.

Roman personally observed non-Puerto Rican, English-speaking inmates “treated appropriately

at sick call.” 31 Despite Mr. Roman’s observations, Officer Dixon “completely denied [Mr.

Roman] medical care at sick call due to a bias, prejudice, or retaliation.” 32

II.    Analysis

       Mr. Roman pro se 33 sues Dr. Little and Physician Assistant Nicholson, claiming they

violated his Eighth Amendment right to be free from deliberate indifference, Fourteenth

Amendment right to Equal Protection, and professional negligence. 34 Mr. Roman alleges Dr.

Little and Physician Assistant Nicholson disregarded his medical needs and refused to provide

treatment for unconstitutional reasons. He alleges Dr. Little and Physician Assistant Nicholson

treated him “unfairly and in a discriminatory manner in obtaining medical care and his

medications based upon [Mr. Roman’s] inability to speak English and being of Puerto Rican

descent.” 35 Mr. Roman claims to have personally observed non-Puerto Rican, English-speaking

inmates “treated appropriately at sick call.” 36

       Mr. Roman also sues Officer Dixon and Lieutenant White alleging they knew and

deliberately failed to assist in obtaining treatment for Mr. Roman’s medical needs when he

visited the sick call on September 10, 2018. 37 Mr. Roman alleges Officer Dixon and Lieutenant



                                                   4
           Case 2:19-cv-05204-MAK Document 27 Filed 04/30/20 Page 5 of 31




White acted similarly to Dr. Little and Physician Assistant Nicholson by depriving him of

medical treatment because of his ethnicity and limited English proficiency. 38

       Dr. Little and Physician Assistant Nicholson move to dismiss Mr. Roman’s amended

complaint for failure to state a claim. 39 Officer Dixon and Lieutenant White separately move to

dismiss Mr. Roman’s amended complaint for failure to state a claim. 40 Mr. Roman did not

respond.

       A.      Mr. Roman pleads deliberate indifference against Dr. Little and Physician
               Assistant Nicholson but fails to plead deliberate indifference against Officer
               Dixon and Lieutenant White.

       Prisoners have the constitutional right to adequate medical care. 41 A prisoner claiming

deliberate indifference to a serious medical need must plead: “(1)… the defendants were

deliberately indifferent to their medical needs and (2)… those needs were serious.” 42

       A prison official acts with deliberate indifference if he or she “knows of and disregards

an excessive risk to inmate health or safety; the official must both be aware of facts from which

the inference could be drawn that a substantial risk of serious harm exists, and he must also draw

the inference.” 43 Mere allegations of negligence or malpractice 44 or disagreements about proper

medical treatment 45 do not establish deliberate indifference to a serious medical need. “[P]rison

authorities are accorded considerable latitude in the diagnosis and treatment of prisoners.” 46

“[A]s long as a physician exercises professional judgment his behavior will not violate a

prisoner’s constitutional rights.” 47 Deliberate indifference requires a showing of the defendant

medical provider’s “obduracy and wantonness” to the plaintiff’s medical needs. 48 Claims for

constitutional harms require personal involvement on behalf of the government actor. 49

       Examples of deliberate indifference include when a prison official “(1) knows of a

prisoner’s need for medical treatment but intentionally refuses to provide it; (2) delays necessary



                                                5
         Case 2:19-cv-05204-MAK Document 27 Filed 04/30/20 Page 6 of 31




medical treatment based on a non-medical reason; or (3) prevents a prisoner from receiving

needed or recommended medical treatment[;]” 50 and (4) “persists in a particular course of

treatment ‘in the face of resultant pain and risk of permanent injury.’” 51        “‘[D]eliberate

indifference to, and defiance of, explicit medical instructions, resulting in serious and obvious

injuries’ [also] state[s] a violation of constitutional rights.” 52 But short delays in treatment

“unaccompanied by arbitrary or unduly burdensome bureaucratic procedures, and the refusal to

summon the medical specialist of the inmate’s choice, perform tests or procedures that the

inmate desires, or to explain to the inmate the reason for medical action or inaction does not

amount to cruel and unusual punishment.” 53

        “A medical need is serious . . . if it is one that has been diagnosed by a physician as

requiring treatment or one that is so obvious that a lay person would easily recognize the

necessity for a doctor’s attention.” 54    A medical need may be considered “serious” if

“‘unnecessary and wanton infliction of pain’ results as a consequence of denial of delay in the

provision of adequate medical care.” 55 “This is true whether the indifference is manifested by

prison doctors in their response to the prisoner’s needs or by prison guards in intentionally

denying or delaying access to medical care or intentionally interfering with the treatment once

prescribed.” 56

                  1.   Mr. Roman pleads Dr. Little’s and Physician Assistant Nicholson’s
                       deliberate indifference.

        Mr. Roman alleges Dr. Little and Physician Assistant Nicholson did not provide Mr.

Roman with his requested care or the treatment recommended by physicians at Temple

University Medical Hospital.     Mr. Roman alleges he personally informed Dr. Little and

Physician Assistant Nicholson and prison medical intake staff “about the nature and extent of

[his] physical injuries and serious medical needs.” 57 Mr. Roman alleges he gave Dr. Little and

                                               6
         Case 2:19-cv-05204-MAK Document 27 Filed 04/30/20 Page 7 of 31




Physician Assistant Nicholson his medical records upon entry to SCI-Chester, 58 which included

the treatment Mr. Roman received at Temple University Medical Hospital. 59 Mr. Roman alleges

he requested from Dr. Little and Physician Assistant Nicholson “medications for pain, a cane to

walk with, bottom bunk status, and no stairs status,” 60 but Dr. Little and Physician Assistant

Nicholson disregarded these requests and refused or neglected to refill Mr. Roman’s

prescriptions. 61

        Dr. Little and Physician Assistant Nicholson counter Mr. Roman alleges no facts they

intentionally and unnecessarily subjected him to pain or disregarded an excessive risk to his

health or safety. 62 Dr. Little and Physician Assistant Nicholson argue they are entitled to use

their best professional judgment on how to best treat inmates and this judgment is not subject to

court intervention. 63   Dr. Little and Physician Assistant Nicholson argue they exercised

professional judgment because they eventually prescribed medication to Mr. Roman on

September 13, 2018. 64

        The issue is not whether the medical professionals will succeed after discovery or trial;

we instead review only whether Mr. Roman pleaded deliberate indifference. In Breeland v.

Wanda W., Judge Lanzillo recommended dismissal of Mr. Breeland’s deliberate indifference

claim against two prison nurses. 65 Mr. Breeland fractured his ankle in the afternoon but despite

repeated requests could not obtain medical treatment and suffered extreme pain until nighttime.66

But once the prison nurses personally responded to a medical call for Mr. Breeland, they

rendered prompt medical treatment. 67 In less than twenty-four hours, “[Mr.] Breeland was

transported to the medical department, admitted to the infirmary, provided with ice, seen by a

physician, given pain medication, provided an ACE bandage and crutches, and placed on a

[thirty]-day bottom bunk restriction.” 68   Judge Lanzillo relied on our Court of Appeals in



                                                7
         Case 2:19-cv-05204-MAK Document 27 Filed 04/30/20 Page 8 of 31




Palakovic v. Wetzel: “where a prisoner has received some amount of medical treatment, it is

difficult to establish deliberate indifference, because prison officials are afforded considerable

latitude in the diagnosis and treatment of prisoners.” 69 Judge Lanzillo concluded Mr. Breeland’s

alleged treatment received from prison nurses “belie an inference of deliberate indifference.” 70

       Mr. Roman’s claim involves a longer period than the one-day delay of care reviewed in

Breeland. Judge Lanzillo recommended dismissal of Mr. Breeland’s deliberate indifference

claim because he found the prison nurses rendered medical care promptly after they became

personally involved. 71 Once the prison nurses responded, they took several measures to treat Mr.

Breeland. 72   But Mr. Roman alleges Dr. Little and Physician Assistant Nicholson delayed

providing him medical treatment. 73 Mr. Roman alleges, despite providing medical records

ordering treatment with repeated requests for treatment, Dr. Little and Physician Assistant

Nicholson still did nothing. 74 Mr. Roman entered the prison on August 1, 2018, but alleges

receiving no treatment until September 13, 2018. 75 When Mr. Roman finally obtained treatment

on September 13, 2018, Deputy Walls helped get Mr. Roman into the medical department. 76 Mr.

Roman does not allege either Dr. Little or Physician Assistant Nicholson rendered treatment on

September 13, 2018. 77 When Mr. Roman’s September 13, 2018 prescription expired, Dr. Little

and Physician Assistant Nicholson allegedly “failed or refused to re-order [Mr. Roman’s]

medications.” 78

       By contrast, Judge Beetlestone in Shirey v. Ladonne found Mr. Shirey sufficiently alleged

deliberate indifference by prison doctors. 79 Mr. Shirey alleged a prison doctor disregarded Mr.

Shirey’s personal requests, as well outside medical professional’s instructions, to prescribe

Gabapentin to control his joint and nerve pain from Lyme disease. 80 Mr. Shirey alleged a prison

doctor “disregarded explicit instructions from outside medical providers to prescribe…



                                                 8
         Case 2:19-cv-05204-MAK Document 27 Filed 04/30/20 Page 9 of 31




Gabapentin” on three separate occasions. 81 Judge Beetlestone concluded Mr. Shirey “plausibly

allege[d] [the prison doctor] acted with deliberate indifference by denying him Gabapentin and,

thus, intentionally interfer[ed] with his prescribed treatment.” 82

       Judge Beetlestone found the prisoner plead deliberate indifference by alleging the prison

doctors defied or intentionally interfered with treatment prescribed by outside doctors. Mr.

Roman alleges he received medical treatment and examinations at Hahnemann Hospital on

August 1, 2018 before arriving at the prison the same day. 83 Upon arrival, Mr. Roman gave his

hospital medical records to Dr. Little and Physician Assistant Nicholson and informed them

about the extent and nature of his injuries. 84 Mr. Roman alleges Dr. Little and Physician

Assistant Nicholson “intentionally disregarded Temple University Medical Hospital doctor’s

medication prescription orders after [Mr. Roman] shared his medical records with Dr. Little and

Physician Assistant Nicholson.” 85 As in Shirey, Mr. Roman alleges Dr. Little and Physician

Assistant Nicholson intentionally interfered or ignored the treatment prescribed by outside

hospital doctors.

       Mr. Roman alleges a serious medical need because he received hospital treatment before

entering the prison and hospital physicians prescribed treatment to continue upon Mr. Roman’s

incarceration. 86 Mr. Roman alleges Dr. Little and Physician Assistant Nicholson learned of his

medical conditions the day he entered SCI-Chester on August 1, 2018. Mr. Roman alleges he

could not obtain medical treatment for over one month after entering the prison, despite his

repeated requests and in prison doctors’ defiance of orders from hospital doctors.

       At this initial stage, Mr. Roman sufficiently pleaded Dr. Little’s and Physician Assistant

Nicholson’s deliberate indifference.




                                                  9
        Case 2:19-cv-05204-MAK Document 27 Filed 04/30/20 Page 10 of 31




               2.      Mr. Roman fails to plead Lieutenant White’s and Officer Dixon’s
                       deliberate indifference.

       Mr. Roman alleges Lieutenant White and Officer Dixon acted with deliberate

indifference towards his serious medical needs. Mr. Roman alleges serious medical needs for

which the hospital doctors treated and prescribed medication. 87 Lieutenant White and Officer

Dixon allegedly knew about Mr. Roman’s serious medical needs because Mr. Roman personally

informed them about his extreme pain and medical needs on September 10, 2018. 88 Mr. Roman

also alleges his need for medical care “was apparent” to Lieutenant White and Officer Dixon

because when they ordered Mr. Roman back to his housing unit from the medical department,

Mr. Roman “could hardly walk.” 89 Despite their knowledge, Mr. Roman alleges Lieutenant

White and Officer Dixon would not admit Mr. Roman for his scheduled sick-call appointment,

leaving Mr. Roman to suffer untreated pain for three days until he could obtain treatment. 90

       Officer Dixon and Lieutenant White counter Mr. Roman failed to plead Eighth

Amendment violations. Officer Dixon and Lieutenant White rely on Spruill v. Gillis 91 and

Miller v. Steele-Smith 92 to argue Mr. Roman’s alleged three-day delay in obtaining treatment

fails to rise to the level of deliberate indifference. 93 But their reliance on Miller is misplaced, as

it evaluates an Eighth Amendment deliberate indifference claim under a summary judgment, not

motion to dismiss, standard. 94

       In Spruill v. Gillis, our Court of Appeals affirmed dismissal of Mr. Spruill’s deliberate

indifference claim against a non-medical prison official. 95 As to the period of time after Mr.

Spruill saw medical experts: “If a prisoner is under the care of medical experts… a non-medical

prison official will generally be justified in believing that the prisoner is in capable hands.”96

But Mr. Spruill also alleged the prison guard knew of his pain three days before he could obtain

treatment from a doctor. Our Court of Appeals affirmed dismissal because Mr. Spruill saw a

                                                  10
        Case 2:19-cv-05204-MAK Document 27 Filed 04/30/20 Page 11 of 31




nurse, obtaining some minimum level of treatment, after two days, and failed to allege “his

condition was so dire and obvious that [the prison official’s] failure to summon immediate

medical attention” instead of allowing the sick call process to run its course amounted to

deliberate indifference. 97

        Our Court of Appeals held Mr. Spruill’s condition, which included excruciating back

pain causing him to collapse twice, was not so “dire and obvious” to require the prison official to

summon immediate medical attention. 98 Mr. Roman’s identical complaint of severe back pain is

similarly not so dire and obvious to require Lieutenant White and Officer Dixon to summon

immediate medical attention upon hearing of and observing his medical condition while he

waited to see medical professionals on a sick call on September 10, 2018.

        In House v. Fisher, Judge Rambo denied a motion to dismiss an Eighth Amendment

failure to protect and deliberate indifference claims because Mr. House pleaded facts allowing

the court to reasonably infer a substantial risk of harm and the defendants made that inference

and disregarded the risk. 99 After a suicide attempt, Mr. House pro se sued prison officials for

their failure to help Mr. House obtain mental health treatment upon learning of his suicidal

ideations. 100 Mr. House repeatedly informed prison employees about “his severe mental illness,

which he is diagnosed for depression, which he takes medication for.” 101 Mr. House “explained

to [one of the defendants] that he was suicidal but was ignored and that over the next several

hours [Mr. House] repeatedly press[ed] his emergency call button and told correctional officers

that he was suicidal.” 102 Mr. House alleged prison officials knew Mr. House received treatment

from a prison psychologist. 103 “[Mr.] House allege[d] . . . when he informed corrections officers

that he was suicidal they laughed and ‘kept telling [him] “to get it over with and hang it up.”’” 104

“[Mr.] House also allege[d] that other inmates pressed their emergency buttons to let corrections



                                                 11
         Case 2:19-cv-05204-MAK Document 27 Filed 04/30/20 Page 12 of 31




officers know that [Mr. House] was suicidal but those inmates were ignored.” 105 Judge Rambo

concluded Mr. House’s “allegations suggest . . . defendants had the requisite culpable state of

mind and that they were aware of a substantial risk of harm to [Mr.] House and they ignored that

risk.” 106

         Mr. House alleged facts allowing Judge Rambo to reasonably infer the prison officials’

knowledge of his substantial risk of harm. Mr. House alleged he repeatedly told prison officials

about his suicidal ideations and complained to other inmates who also informed defendant prison

officials.   Mr. House alleged prison officials knew he received treatment from a prison

psychologist. Mr. House also alleged the prison officials inferred the existence of a substantial

risk of harm because in response to Mr. House’s requests and pleas for help, prison officials

taunted Mr. House to commit suicide.

         We distinguish House because Mr. Roman does not plead facts showing Officer Dixon

and Lieutenant White possessed facts which may allow us to reasonably infer the existence of a

substantial risk of harm nor does Mr. Roman allege they actually drew the inference like the

House defendants. Mr. Roman alleges he informed Officer Dixon and Lieutenant White of the

seriousness of his medical needs after they denied Mr. Roman’s sick call appointment. 107 Only

then, Mr. Roman allegedly explained his “extreme physical pain and need[] for medications” and

he “urgently needed to be seen by medical staff.” 108 Mr. Roman alleges his need for medical

care “was apparent . . . because he could hardly walk,” but Officer Dixon and Lieutenant White

sent him back to the housing unit anyway. 109 But Officer Dixon and Lieutenant White sending

Mr. Roman back to housing at the end of his scheduled time despite Mr. Roman’s near inability

to walk does not show Officer Dixon and Lieutenant White possessed facts to infer the existence

of a substantial risk of serious harm nor shows Officer Dixon and Lieutenant White drew the



                                               12
        Case 2:19-cv-05204-MAK Document 27 Filed 04/30/20 Page 13 of 31




inference their refusal of care would result in a substantial risk of harm. 110 The only possible

plead facts possessed by Officer Dixon and Lieutenant White to infer the existence of a risk of

substantial harm came from Mr. Roman’s single plea to them on September 10, 2018. 111 This

single fact is distinct from House where the defendants possessed facts from several different

sources: their knowledge Mr. House previously saw the prison psychologist for mental health

treatment, Mr. House’s own repeated request and the repeated warnings from other inmates. The

House defendants also allegedly responded to Mr. House’s pleas for mental health treatment by

taunting him: “to get it over with and hang it up.” 112 This alleged statement allowed Judge

Rambo to infer the House defendants “had the requisite culpable state of mind and that they were

aware of a substantial risk of harm to [Mr.] House and they ignored that risk.” 113 Officer Dixon

and Lieutenant White sending Mr. Roman back to the housing unit on September 10, 2018 does

not similarly show their comprehension of Mr. Roman’s medical needs and their accompanying

“culpable state of mind.”

       We dismiss Mr. Roman’s deliberate indifference claim against Officer Dixon and

Lieutenant White.    Mr. Roman alleges Officer Dixon and Lieutenant White first became

personally involved in his constitutional deprivation on September 10, 2018, 114 and their conduct

resulted in a three-day delay in treatment. 115 Mr. Roman alleges he explained his medical needs,

but does not allege Officer Dixon and Lieutenant White inferred a serious risk of harm from his

explanation. Mr. Roman would need to allege, as in House, Officer Dixon and Lieutenant White

knew refusing treatment would expose Mr. Roman to potential substantial harm. 116

       Mr. Roman does not allege Officer Dixon and Lieutenant White acted with deliberate

indifference. Should he develop facts able to be plead consistent with Federal Rule, he may

move to amend to add this claim.



                                               13
        Case 2:19-cv-05204-MAK Document 27 Filed 04/30/20 Page 14 of 31




        B.      We dismiss Mr. Roman’s Equal Protection claims for failure to allege
                purposeful discrimination.

        Mr. Roman claims Dr. Little, Physician Assistant Nicholson, Officer Dixon and

Lieutenant White denied him medical treatment because of his Puerto Rican descent and limited

English proficiency. 117

        The Equal Protection Clause of the Fourteenth Amendment prohibits a state actor from

denying “to any person within its jurisdiction the equal protection of the laws.” 118 To succeed on

a section 1983 claim for denial of equal protection, Mr. Roman “must prove the existence of

purposeful discrimination,” 119 which requires facts “showing a discriminatory state of mind.”120

Mr. Roman “must demonstrate that [he] receiv[ed] different treatment from that received by

other individuals similarly situated.” 121 Mr. Roman must also allege he is “(1) a member of a

protected class; (2) similarly situated to members of an unprotected class; and (3) treated

differently from members of the unprotected class.” 122

        In Innovative Polymer Technologies, LLC v. Innovation Works, Inc., Judge Kelly

dismissed the plaintiffs’ equal protection claims for their failure to allege purposeful

discrimination. 123   Mr. Jones, a black man and President and CEO of Innovative Polymer

Technologies, LLC sued the Pennsylvania Department of Community and Economic

Development and two Department officials for their alleged failure, because of Mr. Jones’ race,

to “provide economic support and professional assistance” to Mr. Jones and his corporation. 124

        In 2004, Mr. Jones sought funding for his corporation through Innovation Works, a non-

profit organization “responsible for using and distributing capital provided by the

Commonwealth to assist and invest in individual companies selected by a partner’s regional

board.” 125   Despite providing all required materials, Innovation Works denied Mr. Jones’

funding requests three times. 126    Mr. Jones concluded “his race and/or color” motivated

                                                14
        Case 2:19-cv-05204-MAK Document 27 Filed 04/30/20 Page 15 of 31




Innovation Works’ failure to deny his funding requests. 127 Years later, when Mr. Jones learned

Innovation Works provided funding to a similar “white-owned business,” Mr. Jones asked

Innovation Works why he received no support. 128 Innovation Works proved unhelpful, so Mr.

Jones sought assistance from the Department and Department officials, who appointed a

Department employee to assist Mr. Jones. 129 The Department ultimately did not provide Mr.

Jones funding. 130   Mr. Jones sued, alleging the Department officials acted in concert with

Innovation Works “‘for reasons of race,’ and were unwilling to exercise appropriate oversight

and supervision to ensure [Innovation Works] did not discriminate on the basis of race when

granting funding and assistance.” 131 In dismissing the equal protection claim, Judge Kelly

concluded Mr. Jones did not establish purposeful discrimination. 132 Mr. Jones “fail[s] to set

forth facts, again parsed from legal conclusions, to support an inference… the differences in

treatment were because of Mr. Jones’ race.” 133

       In Wilkins v. City of Philadelphia, Judge Jones dismissed Mr. Wilkins’ equal protection

claim for Mr. Wilkins’ failure to sufficiently allege purposeful discrimination. 134 Mr. Wilkins,

an African American teenager, partially severed his hand while playing with fireworks.

Emergency responder police and firemen refused to escort Mr. Wilkins to the hospital. 135 Mr.

Wilkins sued claiming the police and firemen refused to assist because of his race. 136 Judge

Jones determined “[Mr.] Wilkins’ equal protection claim fails… because he alleges no facts to

establish… he was treated differently because of his race.” 137 “The Complaint merely states, in a

conclusory manner, that the Individual Defendants’ actions and the City’s failure to ‘properly

train and supervise the activities of the individual police officers and fire department members

[were] motivated, in part, by racial bias and animus.’… This is not enough.” 138




                                                  15
         Case 2:19-cv-05204-MAK Document 27 Filed 04/30/20 Page 16 of 31




        In Green v. Chester Upland School District, a high school student sued the School

District after a trespasser posing as a student entered school property and assaulted him causing

multiple injuries. 139 Judge Quiñones determined the student failed to allege facts showing he

suffered purposeful discrimination or disparate treatment because of a protected characteristic. 140

Judge Quiñones reasoned the student’s “claims are essentially based on allegations [the School

District] failed to protect him from a trespasser’s assault. [Mr. Green] has not alleged, however,

that the trespasser’s assault was targeted at him or others like him because of some protected

trait.” 141 Judge Quiñones dismissed the student’s equal protection claim for failure to state a

claim. 142

        In Heath v. Shapiro, Judge Kelly recommended dismissal of Mr. Heath’s equal protection

claim for his failure to allege purposeful discrimination. 143 Mr. Heath, a black man, sued the

Pennsylvania Attorney General and several employees of the Pennsylvania Attorney General’s

office, who are all white, for failing to pursue two private criminal complaints he submitted.144

Judge Kelly described Mr. Heath’s equal protection allegations as “wholly insufficient,” finding

Mr. Heath simply alleged “in nearly identical phrasing that each Defendant acted or failed to act

to prosecute his private criminal complaints because of his race.” 145 Considering her duty to

“identify any allegations that constitute ‘mere conclusory statements’ [which] are not entitled to

the assumption of truth,146 Judge Kelly concluded: “Nowhere does [Mr. Heath]… allege facts

showing [Defendants] treated [him] differently because of his race… [Mr. Heath] attributes

individual intent and characterizes conduct of each Defendant in unsupported conclusory terms

that fail to nudge his claims across the line from even conceivable to plausible.” 147




                                                 16
        Case 2:19-cv-05204-MAK Document 27 Filed 04/30/20 Page 17 of 31




        C.      Mr. Roman fails to allege Dr. Little, Physician Assistant Nicholson, or
                Lieutenant White violated his Equal Protection rights.

        Mr. Roman alleges Dr. Little, Physician Assistant Nicholson and Lieutenant White

violated the Equal Protection Clause of the Fourteenth Amendment by “treat[ing] him unfairly

and in a discriminatory manner in obtaining medical care and his medications based upon [Mr.

Roman’s] inability to speak English and being of Puerto Rican descent.” 148 Mr. Roman alleges

he “personally observed other inmates . . . being treated appropriately at sick call who spoke

English and of a different ethnicity.” 149

        Dr. Little and Physician Assistant Nicholson counter Mr. Roman fails to state a claim as

his allegations lack detail and are purely speculative. 150 Dr. Little and Physician Assistant

Nicholson argue Mr. Roman’s allegations are insufficient to infer discriminatory intent.

        Lieutenant White argues Mr. Roman’s equal protection claim fails because it is

speculative and Mr. Roman fails to allege his similar situation with inmates called for treatment

by Officer Dixon. 151

        Mr. Roman alleges facts supporting elements for an equal protection claim. Mr. Roman

alleges membership in a protected class as an individual of Puerto Rican descent, 152 and Mr.

Roman allegedly observed non-Puerto Rican inmates “being treated appropriately at sick

call.” 153 Mr. Roman alleges he observed non-Puerto Rican inmates receive treatment different

from the treatment he received. 154 But like the plaintiffs in Green, Wilkins and Innovative

Polymer Technologies, Mr. Roman fails to allege purposeful discrimination. The allegation Mr.

Roman personally observed English speaking, non-Puerto Rican inmates receive different

treatment at sick call 155 is not an allegation Mr. Roman received different treatment “because of”

his inability to speak English and being of Puerto Rican descent. 156 As in Wilkins, Mr. Roman

fails “to allege sufficient facts to ‘nudge [his] claims across the line from conceivable to

                                                17
         Case 2:19-cv-05204-MAK Document 27 Filed 04/30/20 Page 18 of 31




plausible.’” 157 Mr. Roman alleges nothing against Dr. Little, Physician Assistant Nicholson, and

Lieutenant White allowing us to infer purposeful discrimination based on his race. We dismiss

these equal protection claims without prejudice should Mr. Roman develop facts to allow him to

amend consistent with Rule 11.

        D.      Mr. Roman fails to allege Officer Dixon violated his Equal Protection rights.

        Like his conclusory allegations against Dr. Little, Physician Assistant Nicholson and

Lieutenant White, Mr. Roman similarly alleges Officer Dixon “treated him unfairly and in a

discriminatory manner in obtaining medical care and his medications based upon [Mr. Roman’s]

inability to speak English and being of Puerto Rican descent.” 158 But Mr. Roman alleges Officer

Dixon specifically “completely denied [Mr. Roman] medical care at sick call due to bias,

prejudice, or retaliation.” 159

        Officer Dixon argues Mr. Roman’s equal protection claim fails because it is speculative

and Mr. Roman fails to allege his similar situation with inmates called for treatment by Officer

Dixon. 160

        Like Judge Kelly in Heath and Judge Jones in Wilkins, we conclude Mr. Roman’s

“unsupported conclusory terms” fail to sufficiently allege purposeful discrimination and we must

dismiss the equal protection claim against Officer Dixon. 161 Like Heath, Mr. Roman attributes

individual intent to commit race discrimination to Officer Dixon but alleges no facts to support

his conclusion. 162 Like Wilkins, it is not enough for Mr. Roman to simply allege Officer Dixon

acted unconstitutionally “due to a bias, prejudice, or retaliation.” 163 Mr. Roman must allege

sufficient facts “to plausibly suggest [Officer Dixon’s] discriminatory state of mind.” 164




                                                 18
        Case 2:19-cv-05204-MAK Document 27 Filed 04/30/20 Page 19 of 31




       E.      We defer dismissing Mr. Roman’s professional negligence claim for his
               failure to file a Certificate of Merit required by Pennsylvania law.

       Mr. Roman asserts claims of negligence and gross negligence against Dr. Little and

Physician Assistant Nicholson. 165       Countering they are “health care provider[s]” under

Pennsylvania law, 166 Dr. Little and Physician Assistant Nicholson move to dismiss these claims

citing Pennsylvania Rule of Civil Procedure 1042.3. 167

       Rule 1042.3 is a procedural rule for medical malpractice and professional negligence

cases which requires Mr. Roman file a signed certificate of merit within sixty days of filing his

complaint. 168 A certificate of merit is a statement written by an appropriate licensed professional

with expert qualifications, stating “there exists a reasonable probability that the care, skill or

knowledge exercised or exhibited in the treatment, practice or work that is the subject of the

complaint, fell outside acceptable professional standards and that such conduct was a cause in

bringing about the harm…” 169 or a similar written statement claiming the defendant professional

“deviated from an acceptable professional standard.” 170 The Rule requires Mr. Roman file

separate certificates of merit for each Dr. Little and Physician Assistant Nicholson. 171 Failure to

file a certificate of merit is fatal to a professional negligence claim. 172 Should Mr. Roman fail to

file a certificate of merit, Dr. Little and Physician Assistant Nicholson may move for entry of

judgment of non pros, which is effectively the same as dismissal without prejudice. 173 But

before Dr. Little and Physician Assistant Nicholson may so move, they must notice Mr. Roman

of their intent to enter judgment of non pros “no sooner than the thirty-first day after the filing of

the complaint.” 174 Pennsylvania Rule 1042.3 applies in federal court. 175 In the context of

federal motion practice, notice may also be provided by a motion to dismiss. 176

       We find guidance from Judge Kane’s analysis in Harris v. Hershey Medical Center: “any

potential state law claim for medical negligence . . . must be dismissed for failure to file a

                                                 19
         Case 2:19-cv-05204-MAK Document 27 Filed 04/30/20 Page 20 of 31




certificate of merit pursuant to Pennsylvania Rule of Civil Procedure 1042.3(a).” 177 Mr. Harris

pro se sued a nurse for medical negligence but he did not file a certificate of merit under the

Rule. 178 The nurse moved to dismiss and Mr. Harris filed neither a certificate of merit nor a

move for an extension to do so. 179 Judge Kane dismissed Mr. Harris’ medical negligence claim,

holding Mr. Harris’ pro se status did not excuse him from the certificate of merit requirement. 180

        Mr. Roman sued on November 4, 2019 and has yet to file a certificate of merit. 181 Mr.

Roman’s sixty-day deadline expired on January 3, 2020. Dr. Little and Physician Assistant

Nicholson sent Mr. Roman notice of their intent to enter judgment of non pros on March 12,

2020. 182 In response to the March 12, 2020 notice and March 13, 2020 motion to dismiss, Mr.

Roman has filed neither a certificate of merit nor has he moved for an extension to do so. To our

knowledge, he is serving a prison sentence during the COVID-19 pandemic. If he is in prison,

he does not have the ability to connect with physicians while in prison addressing the COVID-19

pandemic. 183

        Because he is a pro se litigant incarcerated while the prison officers protect his health

from a COVID-19 outbreak and necessarily affect his ability to communicate, we defer

dismissing Mr. Roman’s professional negligence claims.         We will address the professional

negligence claims at either the Rule 16 conference once our Clerk of Court can schedule a

conference with an incarcerated man or during discovery. In the end, Mr. Roman must now be

awae Pennsylvania law does not allow medical malpractice cases to proceed absent a certificate

of merit. 184   We are only deferring to allow him to address this deficiency in light of the

COVID-19 pandemic’s effect on service and progressing while in prison.




                                                20
           Case 2:19-cv-05204-MAK Document 27 Filed 04/30/20 Page 21 of 31




III.       Conclusion

           We grant Dr. Little and Physician Assistant Nicholson’s motion to dismiss Mr. Roman’s

equal protection claim for failure to state a claim. We deny Dr. Little and Physician Assistant

Nicholson’s motion to dismiss Mr. Roman’s deliberate indifference claims. We deny the motion

to dismiss Mr. Roman’s professional negligence claims against Dr. Little and Physician Assistant

Nicholson subject to being renewed after affording Mr. Roman a realistic opportunity to comply

with Pennsylvania Rule of Civil Procedure 1042.3.

           We grant Officer Dixon and Lieutenant White’s motion to dismiss without prejudice as

Mr. Roman has not stated a claim against either of them for deliberate indifference or violating

his equal protection rights.

           As Mr. Roman proceeds pro se, we grant him leave to amend to plead his federal claims

and refer this case to our volunteer civil rights Panel of qualified attorneys who may be able to

assist Mr. Roman, the parties, and this Court, in resolving the claims.


1
    ECF Doc. No. 9 at ¶¶ 1-2.
2
    Id. at ¶ 7.
3
    Id. at ¶¶ 5, 7.
4
    Id. at ¶¶ 1, 4, 10.
5
    Id. at ¶¶ 7, 17.
6
    Id. at ¶¶ 8-9.
7
    Id. at ¶ 7.
8
    Id. at ¶ 17.
9
    Id. at ¶ 10.
10
     Id. at ¶¶ 10-11.

                                                21
           Case 2:19-cv-05204-MAK Document 27 Filed 04/30/20 Page 22 of 31




11
     Id. at ¶ 19.
12
     Id. at ¶ 3.
13
     Id. at ¶¶ 12-13.
14
     Id. at ¶ 12.
15
     Id.
16
     Id.
17
     Id.
18
     Id. at ¶ 14.
19
     Id. at ¶ 12.
20
     Id. at ¶ 14.
21
     Id.
22
     Id. at ¶ 12.
23
     Id.
24
     Id. at ¶ 15.
25
     Id.
26
     Id.
27
     Id. at ¶ 19.
28
     Id.
29
     Id. at ¶¶ 4, 18.
30
     Id. at ¶ 18.
31
     Id.
32
     Id.




                                         22
           Case 2:19-cv-05204-MAK Document 27 Filed 04/30/20 Page 23 of 31




33
   “Despite Iqbal’s heightened pleading requirements, the district court must be more flexible in
its interpretation of pro se pleadings.” Boyer v. Mohring, 994 F. Supp. 2d 649, 654 (E.D. Pa.
2014); see Higgs v. Attorney General of the United States, 655 F.3d 333, 339 (3d Cir. 2011), as
amended (September 19, 2011) (“[W]hen presented with a pro se litigant, we ‘have a special
obligation to construe his complaint liberally.’” (quoting United States v. Miller, 197 F.3d 644,
648 (3d Cir. 1999))).
34
   ECF Doc. No. 9 at 11-12. On November 4, 2018, Mr. Roman pro se sued and moved to
proceed in forma pauperis. We granted his motion. ECF Doc. Nos. 1, 3. On December 4, 2018,
under 28 U.S.C. § 1915(e)(2)(B)(ii), we dismissed with prejudice Mr. Roman’s civil rights
official capacity claims against all Defendants, his civil rights claims against the Pennsylvania
Department of Corrections, and his Americans with Disabilities Act claims against individual
defendants. We dismissed without prejudice Mr. Roman’s civil rights claims against Lieutenant
White and Officer Dixon in their individual capacities, equal protection claims, Americans with
Disabilities Act claims against the Department of Corrections; medical negligence claims against
Lieutenant White and Officer Dixon and state law claims. We granted Mr. Roman leave to file
an amended complaint. ECF Doc. No. 6.
35
     ECF Doc. No. 9 at ¶ 18.
36
     Id.
37
     Id. at ¶¶ 12, 14.
38
     Id. at ¶ 18.
39
   ECF Doc. No. 21. When considering a motion to dismiss “[w]e accept as true all allegations
in the plaintiffs complaint as well as all reasonable inferences that can be drawn from them, and
we construe them in a light most favorable to the non-movant.” Tatis v. Allied Interstate, LLC,
882 F.3d 422, 426 (3d Cir. 2018) (quoting Sheridan v. NGK Metals Corp., 609 F.3d 239, 262
n.27 (3d Cir. 2010)). To survive dismissal, “a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (quoting Bell Atlantic Corporation v. Twombly, 550 U.S. 544, 570 (2007)).
“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing
Twombly, 550 U.S. at 556). Our Court of Appeals requires us to apply a three-step analysis
under a 12(b)(6) motion: (1) “it must tak[e] note of the elements [the] plaintiff must plead to
state a claim;” (2) “it should identify allegations that, ‘because they are no more than
conclusions, are not entitled to the assumption of truth;’” and, (3) “[w]hen there are well-pleaded
factual allegations, [the] court should assume their veracity and then determine whether they
plausibly give rise to an entitlement for relief.” Connelly v. Lane Construction Corporation, 809
F.3d 780, 787 (3d Cir. 2016) (quoting Iqbal, 556 U.S. at 675, 679).
40
     ECF Doc. No. 26.



                                                 23
           Case 2:19-cv-05204-MAK Document 27 Filed 04/30/20 Page 24 of 31




41
   City of Revere v. Massachusetts General Hospital, 463 U.S. 239, 244 (1983) (holding Due
Process rights of a pretrial detainee are “at least as great as the Eighth Amendment protections
available to a convicted prisoner”); Estelle v. Gamble, 429 U.S. 97, 106 (1976) (finding “[a]cts
or omissions sufficiently harmful to evidence deliberate indifference to serious medical needs”
violate the Eighth Amendment right to be free from cruel an unusual punishment).
42
  Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999) (citing Estelle v. Gamble, 429 U.S. 97,
106 (1976)).
43
     Farmer v. Brennan, 511 U.S. 825, 837 (1994).
44
   Edwards v. Northampton County, 663 F. App’x 132, 137 (3d Cir. 2016); see Spruill v. Gillis,
372 F.3d 218, 235 (3d Cir. 2004) (“Allegations of medical malpractice are not sufficient to
establish a Constitutional violation”).
45
  Spruill, 372 F.3d at 235 (citing Monmouth County Correctional Institutional Inmates v.
Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987)).
46
  Durmer v. O’Carroll, 991 F.2d 64, 67 (citing Inmates of Allegheny County Jail v. Pierce, 612
F.2d 754, 762 (3d Cir. 1979)).
47
  Pearson v. Prison Health Serv., 850 F.3d 526, 535 (3d Cir. 2017) (citing Brown v. Borough of
Chambersburg, 903 F.2d 274, 278 (3d Cir. 1990)).
48
  Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999) (citing Whitley v. Albers, 475 U.S. 312,
319 (1986)).
49
     Evancho v. Fisher, 423 F. 3d 347, 353 (3d Cir. 2005).
50
     Rouse, 182 F.3d at 197.
51
     Id. at 197 (quoting White v. Napolean, 897 F.2d 103, 109-11 (3d Cir. 1990)).
52
     White, 897 F.2d at 110 (citing Martinez v. Mancusi, 443 F.2d 921, 925 (2d Cir. 1970)).
53
  Estien v. Showalter, No. 13-2474, 2017 U.S. Dist. LEXIS 163483, at *56 (M.D. Pa. Sept. 28,
2017).
54
     Lanzaro, 834 F.2d 326 at 347 (internal citations omitted).
55
     Id. (quoting Estelle v. Gamble, 429 U.S. 97, 103 (1976)).
56
     Estelle, 429 U.S. at 104-05.
57
     ECF Doc. No. 9 at ¶¶ 8-9.

                                                   24
           Case 2:19-cv-05204-MAK Document 27 Filed 04/30/20 Page 25 of 31




58
     Id. at ¶ 7.
59
     Id. at ¶ 5.
60
     Id. at ¶ 10.
61
     Id. at ¶¶ 10, 19.
62
     ECF Doc. No. 21 at 8.
63
     Id. at 9.
64
   Id. We disagree with Dr. Little and Physician Assistant Nicholson’s argument they exercised
professional medical judgment on September 13, 2018. Mr. Roman alleges Deputy Walls
assisted his admittance to the medical department where he obtained prescriptions and treatment.
Id. at ¶ 15. Mr. Roman does not allege either Dr. Little or Physician Assistant Nicholson assisted
in any way on September 13, 2018.
65
     Breeland v. Wanda W., No. 17-281, 2020 WL 502672 at *7 (W.D. Pa. Jan. 15, 2020).
66
     Id. at *3-4.
67
     Id. at *10-11.
68
     Id. at *11.
69
     Id. (quoting Palakovic v. Wetzel, 854 F.3d 209, 227 (3d Cir. 2017)).
70
     Id.
71
     Id. at *10.
72
     Id.
73
     ECF Doc. No. 9 at ¶ 11.
74
     Id.
75
     Id. at ¶¶ 7, 15.
76
     Id. at ¶ 15.
77
     Id. at ¶¶ 11, 15.
78
     Id. at ¶ 19.

                                                  25
           Case 2:19-cv-05204-MAK Document 27 Filed 04/30/20 Page 26 of 31




79
     Shirey v. Ladonne, No. 18-4960, 2019 WL 1470863, at *6-7 (E.D. Pa. Apr. 3, 2019).
80
     Id. at *7.
81
     Id.
82
     Id.
83
     ECF Doc. No. 9 at ¶ 7.
84
     Id. at ¶¶ 8-9.
85
     Id. at ¶ 17.
86
   Id. See Lanzaro, 834 F.2d at 347 (“A medical need is serious . . . if it is one that has been
diagnosed by a physician as requiring treatment”).
87
     ECF Doc. No. 9 at ¶ 15.
88
     Id. at ¶ 14.
89
     Id.
90
     Id. at ¶¶ 12-15.
91
     Spruill v. Gillis, 372 F.3d 218 (3d Cir. 2004).
92
     Miller v. Steele-Smith, 713 F. App’x 74, 79-80 (3d Cir. 2017).
93
     ECF Doc. No. 26 at 9.
94
     Miller, 713 F. App’x at 78-79.
95
     Spruill, 372 F.3d at 237.
96
     Id. at 236.
97
   Id. at 237 (Our Court of Appeals found Mr. Spruill received a “minimal measure of medical
attention” because he signed up for sick-call and saw an unidentified nurse the following day.
Mr. Spruill also failed to allege “his condition was so dire and obvious that [a prison doctor’s]
failure to summon immediate medical attention on May 4 (and to instead let the sick call process
run its course) amounted to deliberate indifference.”).
98
     Id. at 223-224, 237.



                                                   26
            Case 2:19-cv-05204-MAK Document 27 Filed 04/30/20 Page 27 of 31




99
  House v. Fisher, No. 14-2133, 2016 WL 538648, at *5-6 (M.D. Pa. Feb. 11, 2016). Failure to
protect and deliberate indifference are analyzed under the same framework set out in Farmer v.
Brennan, 511 U.S. 825, 837 (1994).
100
      Id. at *5.
101
      Id. at *3.
102
      Id.
103
      Id.
104
      Id.
105
      Id.
106
      Id. at *5.
107
      ECF Doc. No. 9 at ¶ 14.
108
      Id.
109
      Id.
110
      See Farmer v. Brennan, 511 U.S. 825, 837 (1994).
111
      ECF Doc. No. 9 at ¶ 14.
112
      House, No. 14-2133, at *3, 5.
113
      Id. at *5.
114
      ECF Doc. No. 9 at ¶ 12.
115
      Id. at ¶ 15.
116
    See Farmer v. Brennan, 511 U.S. 825, 838 (1994) (“[A]n official’s failure to alleviate a
significant risk that he should have perceived but did not, while no cause for commendation,
cannot under our cases be condemned as the infliction of punishment” under the Eighth
Amendment).
117
      ECF Doc. No. 9 at ¶ 18.
118
      U.S. CONST. amend. XIV, § 1.



                                               27
            Case 2:19-cv-05204-MAK Document 27 Filed 04/30/20 Page 28 of 31




119
   Blunt v. Lower Merion Sch. Dist., 767 F.3d 247, 273 (3d Cir. 2014) (quoting Andrews v. City
of Phila., 895 F.2d 1469, 1478 (3d Cir. 1990)); see also Zappan v. Pa. Bd. of Probation and
Parole, 152 F. App’x 211, 219 (3d Cir. 2005) (“To bring a successful claim under 42 U.S.C. §
1983 for a denial of equal protection, a plaintiff must prove the existence of purposeful
discrimination”).
120
   Wilkins v. City of Philadelphia, No. 16-5926, 2017 WL 3263891, at *4 (E.D. Pa. Jul. 31,
2017) (quoting Iqbal, 556 U.S. at 680-83)).
121
      Blunt, 767 F.3d at 273 (quoting Andrews, 895 F.2d at 1478.
122
   Green v. Chester Upland Sch. Dist., 89 F. Supp. 3d. 682, 693 (E.D. Pa. 2015), aff’d sum nom
A.G. v. Chester Upland Sch. Dist., 655 F. App’x 125 (3d Cir. 2016) (quoting Oliveira v. Twp. of
Irvington, 41 F. App’x 555, 559 (3d Cir. 2002)).
123
   Innovative Polymer Technologies, LLC v. Innovation Works, Inc., No. 17-1385, 2018 WL
1701335, at *8 (W.D. Pa. Apr. 6, 2018).
124
      Id. at *1.
125
      Id.
126
      Id. at *2.
127
      Id.
128
      Id.
129
      Id.
130
      Id.
131
      Id.
132
      Id. at *8.
133
      Id.
134
   Wilkins v. City of Philadelphia, No. 16-5926, 2017 WL 3263891, at *4 (E.D. Pa. Jul. 31,
2017).
135
      Id. at *1.
136
      Id. at *2.



                                                 28
            Case 2:19-cv-05204-MAK Document 27 Filed 04/30/20 Page 29 of 31




137
      Id. at *4.
138
      Id.
139
  Green v. Chester Upland Sch. Dist., 89 F. Supp. 3d. 682, 686-87 (E.D. Pa. 2015), aff’d sum
nom A.G. v. Chester Upland Sch. Dist., 655 F. App’x 125, 129 (3d Cir. 2016).
140
      Id. at 693.
141
      Id.
142
      Id. at 694.
143
   Heath v. Shapiro, No. 19-435, 2020 U.S. Dist. LEXIS 36700, at *20-21 (W.D. Pa. Mar. 2,
2020).
144
      Id. at *2-3.
145
      Id. at *20.
146
      Id. (citing Iqbal, 556 U.S. at 678-81).
147
      Id. at *20.
148
      ECF Doc. No. 9 at ¶ 18.
149
      Id.
150
      ECF Doc. No. 21 at 11.
151
      ECF Doc. No. 26 at 9.
152
   ECF Doc. No. 9 at ¶ 18. See Bradley v. United States, 299 F.3d 197, 205 (3d Cir. 2002)
(holding race is a protected class in the Fourteenth Amendment Equal Protection context).
153
      ECF Doc. No. 9 at ¶ 18.
154
      Id.
155
      Id.
156
   See Wilkins v. City of Philadelphia, No. 16-5926, 2017 WL 3263891, at *4 (E.D. Pa. Jul. 31,
2017.
157
      Id. at *5.

                                                29
            Case 2:19-cv-05204-MAK Document 27 Filed 04/30/20 Page 30 of 31




158
      ECF Doc. No. 9 at ¶ 18.
159
      Id.
160
      ECF Doc. No. 26 at 9.
161
      Heath v. Shapiro, No. 19-435, 2020 U.S. Dist. LEXIS 36700, at *20 (W.D. Pa. Mar. 2, 2020).
162
      ECF Doc. No. 9 at ¶ 18.
163
   See Wilkins v. City of Philadelphia, No. 16-5926, 2017 WL 3263891, at *4 (E.D. Pa. Jul. 31,
2017).
164
      Id. (citing Iqbal, 556 U.S. at 680-83).
165
      ECF Doc. No. 9 at ¶ 20.
166
      ECF Doc. No. 21 at 13.
167
      Pa. R.C.P. 1042.3.
168
      Id. at (a).
169
      Id. at (a)(1).
170
      Id. at (a)(2).
171
      Id. at (b)(1).
172
  See Harris v. Hershey Medical Center, No. 08-843, 2009 WL 2762732, at *12-22 (M.D. Pa.
Aug. 27, 2009) (Mr. Harris’s failure to provide a certificate of merit proved fatal to his state law
medical negligence claim but not his Eighth Amendment deliberate indifference claim).
173
   Id. at *7 (citing Stroud v. Abington Memorial Hospital, 546 F.Supp.2d 238, 250 (E.D. Pa.
2008)).
174
      Pa. R.C.P. 1042.6(a).
175
      See, e.g., Iwanejko v. Cohen & Grigsby, P.C., 249 F. App’x 939, 944 (3d Cir. 2007).
176
      Harris, No. 08-843, at *7.
177
      Id.
178
      Id. at *6.

                                                 30
            Case 2:19-cv-05204-MAK Document 27 Filed 04/30/20 Page 31 of 31




179
      Id. at *7.
180
      Id.
181
      ECF Doc. No. 3.
182
      ECF Doc. No. 21 at 14.
183
   Mr. Roman has not changed his address on our docket or otherwise advised us of a change in
address. We will continue to presume he remains incarcerated at the address on the docket.
184
      Pa. R.C.P. 1042.3; see Harris, No. 08-843, at *12-22.




                                                 31
